Title: From Henry Daggett to Thomas Jefferson, 7 February 1806
From: Daggett, Henry
To: Jefferson, Thomas,United States Congress


                        
                            New Haven Feby 7th 1806
                        
                        To the President of the United States, and the Senate and House of Representatives of the United States in Congress assembled, The Memorial of the Chamber of Commerce in New Haven,
                  Respectfully Represents:—
                  That your Memorialists have observed with no common degree of surprise and solicitude, the numerous embarrassments which the Commerce of the United States has suffered, during the present war in Europe and the Indies, arising from the adoption of new principles by the Admiralty courts of Great Britain, as well as from the depredations committed on our unprotected trade by lawless freebooters, and the unwarrantable impressment of our Seamen. Your Memorialists will not attempt to discuss at large the principle which they understand, has been adopted by the Admiralty Courts of Great Britain, in recent decisions respecting the rights of neutral nations; it is sufficient for them to observe that, in their opinion, the principle assumed by Great Britain of considering all the trade of a neutral nation as unlawful, which the same nation cannot carry on in time of Peace, to be new and unwarrantable; a principle not authorised by the maxims of sound justice which have long been received and respected by nations as laws on which their mutual intercourse ought to be regulated.
                  Among independent nations, there are certain equal rights, founded on common principles of justice, from which proceed their reciprocal duties. These rights and duties have been long since ascertained by the mutual consent or express stipulations of civilized nations. They constitute the political morality of Kingdoms and States; the basis of that code of laws which the commercial nations of Europe have long held themselves bound to respect—to which we cheerfully submit—and which, we conceive, no nation can infringe without doing injustice to the whole family of mankind. So long as the councils of nations, and their courts of justice observe these laws, mutual confidence between nations can be maintained, and the rights of individuals preserved. But your Memorialists cannot behold, without surprise and regret, a powerful and respectable nation, bending these principles of the common Law of nations, to answer political purposes, and introducing a versatile policy into the solemn adjudications of her course. We hold it to be extremely important that all nations should combine against such innovation upon their rights; and in particular, that the United States, whose geographical position gives them the best chance for maintaining neutrality, during  Wars in Europe, should firmly resist every encroachment upon the rights of neutral commerce.
                  In regard to the impressment of American Seamen, your Memorialists feel, in common with their fellow citizens, a lively indignation at the abuses of power often exercised by British Officers upon American citizens. We have full confidence that the government of the United States will adopt and pursue such measures for restraining these injurious proceedings, as the honor and interest of the United States shall require.
                  The depridations upon our defenseless commerce on the high seas, and even at the very entrance of our harbors impress your Memorialists with a lively sense of our national degradations and of the urgent necessity for vigorous, effectual and permanent measures for protecting the property of private citizens, and securing our country from the repetition of similar insults. Whatever system of policy a chimerical theory may suggest, we are persuaded that the question whether the United States shall have an active or a passive commerce, is not now to be determined. Our citizens have already formed commercial habits, which are too firmly established to yield to a different policy and an active commerce is so directly connected with the agricultural interest, which it serves to cherish and encourage, that we apprehend the farmer, as well as the merchant, is deeply interested in the protection of trade. Nor can we hesitate to express our decided opinion that, as a general proposition, the commerce of our country will amply reimburse the necessary expenses of protection. The situation of our country, and its true policy forbid that a great navy should be maintained for the purpose of carrying on maritime War, or for settling and defending distant colonies: But we conceive that a number of ships sufficient effectually to protect our harbors, our Sea coast and great commercial towns, and secure the honor of the American flag on the waters adjacent to our own territories, will furnish not only the safest, but the cheapest bulwark of defense. We highly applaud the policy that seeks to preserve Peace; but even Peace may be purchased at too high a price; and the history of all nations evinces that a state is never secure of peace, which has not at command the means of annoying an enemy and repelling aggressions; and that an over-timid policy serves only to invite insults and generate a necessity for resorting to arms, which a state of preparation for war and a bold attitude would have prescribed.
                  With these impressions of the necessity of measures for defending our commercial rights, which shall be firm, but temperate, and bold, yet marked with a spirit of conciliation, your Memorialists cordially unite with their fellow citizens of other commercial towns, in expressing their sentiments freely to the Legislative and Executive authorities of their country; with assurances of their disposition to give aid and support to every measure of government calculated to accomplish this important object.
                  Signed per Order
                        
                            Henry Daggett Presid.
                        
                    